Citation Nr: 1543038	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The record reflects that the Veteran has been noncompliant with VA examinations.  

2.  There is no probative evidence that the Veteran's bilateral hearing loss disability rises to a level which would warrant a disability rating in excess of 40 percent. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2010 and 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  Although the Veteran has indicated that he tried to comply with the examination requests, he has been found to be noncompliant.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The examiners who found that the Veteran was noncompliant did not find that he could not perform the examinations or that the equipment was not functioning properly.  Rather, they found that the Veteran was noncompliant.  The Veteran has been given more than one examination in an attempt to obtain valid audiologic findings and has not been found to be noncompliant by more than one examiner; he also has a prior history of noncompliance, as discussed in more detail below.  Based on the foregoing, the Board finds that a remand to obtain another VA examination is warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.    

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of service-connection for bilateral hearing loss disability evaluated as 40 percent disabling effective from June 2006.  In September 2009, the Veteran filed a claim for increased compensation.   

The Veteran underwent a VA examination in April 2010.  The examiner noted the following with regard to the examination:

Although speech reception thresholds were difficult to establish and probably elevated, responses to pure tones were 20+ dB above SRTs and not considered veteran's best effort or representative of veteran's true auditory thresholds.  It is highly unlikely that someone with a 40% service connection for hearing loss would have a word recognition score of 100%.

The 2010 examiner, E.L., also stated the following:

This is an addendum to a request for audiometric data from the April 27 2010 C&P audio exam. Veteran has a history of non-compliance with audiometric testing as was the case again on the above date. The fact that pure tone responses were significantly elevated compared to Speech Reception Thresholds makes that data inadequate for rating purposes.  Inaccurate results will never be reported by this examiner as VARO has rated veterans in the past who were not entitled to the compensation awarded for exaggerated hearing loss 


A December 2010 private record from Upstate Family Medicine reflects that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

90
?90
90
?90
LEFT

80
80
85
90

The Board finds that the private report is insufficient upon which to base an increased rating.  VA disability ratings for hearing loss disability are generally achieved by evaluating speech discrimination scores along with pure tone decibel loss scores.  The private record fails to provide speech discrimination scores for an evaluation under Table VI noted above.  In addition, Table VIA is only to be used in certain circumstances outlined in 38 C.F.R. §§ 4.85 and 4.86, which do not apply to the Veteran.  

Even if the Board were to find that the Veteran met the requisite findings for application of Table VIA, his private scores are still not probative with the right ear because they do not provide sufficient detail.  They fail to provide a specific decibel findings at the 2,000 and 4,000 levels; thus, an average decibel level cannot be obtained.  In addition, the private examiner did not provide a finding as to the accuracy of the findings.  

While generally, the Board may assume the validity of an examiner's audiologic findings, the Veteran's past history of noncompliance, and his subsequent noncompliance with a VA examination, as noted below, cause the Board to find that the private report, without speech reception thresholds, has no probative value.

The Veteran was afforded another examination in February 2011.  The February 2011 VA examination report reflects the following opinion by the examiner, B.C., with regard to the Veteran's examination

Responses to pure tone stimuli after repeated instructions to respond to the softest tone possible were elevated above the SRT levels by +35 in the right ear and +40 in the left ear which is considered poor agreement.  Word recognition scores were too unreliable to score in both ears at presented levels of +45 SL in the right ear and +50 SL in the left ear.  Testing was discontinued following air conduction pure tone testing.  Due to these inaccuracies in today's evaluation this evaluation cannot be used for rating purposes. 

The examiner also stated as follows:

Test results too unreliable to rate. SRT and PTA results are in poor agreement in both ears.  I do not believe today's results were representative of the veteran's best efforts as it relates to his pure tone thresholds and word recognition results.

Historically, an August 2006 VA examination report also reflects that the Veteran provided unreliable testing results.  The 2006 examiner, P. M., stated as follows:

Tests results at today's exam were inconsistent and considered to be of poor reliability.  It was not in agreement with previous test findings; therefore, it is advised that the veteran will need to be retested by another audiologist in a different facility in order to try to obtain more accurate results.

An October 2006 VA examination report reflects that audiologic test results were not adequate for rating purposes.  It also reflects the following by examiner, E.L.:

Pure tone thresholds elevated. History of non compliance Excellent word recognition scores compared to voluntary thresholds See report 8/9/06. 

In sum, three different examiners have found the Veteran's responses to audiologic testing to be unreliable.  

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2). 

In conclusion, there is no probative (i.e. competent and credible) evidence of record does not reflect that a rating in excess of 40 percent is warranted for the Veteran's bilateral hearing loss disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a higher rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Board has considered the Veteran's statements with regard to his hearing loss, and finds that his hearing loss disability does not reflect a picture outside the rating criteria.  

The record reflects that the Veteran has reported that he has hearing difficulty, and hearing loss that comes/goes.  In short, the rating criteria reasonably describe the Veteran's hearing loss disability level and symptomatology.  

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization.)  The Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009), in which the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

March 2015 correspondence from a South Carolina department reflects that the Veteran was employed through August 13, 2014.  In a March 2015 rating decision, the RO granted entitlement to a TDIU effective from August 2014.  Based on the 

foregoing, the Board finds that further adjudication is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 40 percent disabling is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


